 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11
                                       )                Case No. 2:18-CV-7374-DMG (MAAx)
12 QUENTIN DURITY, an individual,      )
                                       )                [The Hon. Dolly M. Gee, Magistrate
13                      Plaintiff,     )                Judge, Maria A. Audero]
     vs.                               )
14                                     )
                                       )
15                                     )                STIPULATED PROTECTIVE ORDER
     CITY OF LOS ANGELES, a public     )                RE CONFIDENTIAL DOCUMENTS
16   entity, RAMON BORUNDA #38727, an )
     individual, OFFICER G. PANTOJA    )                Complaint Filed: 08/22/18
17                                     )                Trial Date:      07/28/20 at 8:30 a.m.
     #32483, an individual, and DOES 1 )
     through 10, inclusive,            )
18                                     )
                                       )
19                      Defendants.    )
                                       )
20
21
22
     1.    A.     PURPOSES AND LIMITATIONS
23
           Discovery in this action is likely to involve production of confidential, proprietary,
24
     or private information for which special protection from public disclosure and from use for
25
     any purpose other than prosecuting this litigation may be warranted. Accordingly, the
26
     parties hereby stipulate to and petition the Court to enter the following Stipulated Protective
27
28                           STIPULATED PROTECTIVE ORDER
                              RE CONFIDENTIAL DOCUMENTS
                                                    1
 1
     Order. The parties acknowledge that this Order does not confer blanket protections on all
 2
     disclosures or responses to discovery and that the protection it affords from public
 3
     disclosure and use extends only to the limited information or items that are entitled to
 4
     confidential treatment under the applicable legal principles. The parties further
 5
     acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order does
 6
     not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth
 7
     the procedures that must be followed and the standards that will be applied when a party
 8 seeks permission from the court to file material under seal.
 9       B.    GOOD CAUSE STATEMENT
10
           This action is likely to involve confidential peace officer personnel file documents
11
     and reports for which special protection from public disclosure and from use for any
12
     purpose other than prosecution of this action is warranted. Such confidential and
13
     proprietary   materials    and   information       consist   of,   among   other   things,   1)
14
     complaints/personnel & OIS documents, officer involved shooting reports/complaints of
15
     the involved shooting officer, complaints of harassment/race discrimination against the
16
     involved shooting officer of instances where there was a finding and discipline; 2) Force
17
     Investigation Division records of the underlying incident; and 3) any and all documents,
18
     interviews, officer statements, and/or writings conducted during any of the investigations
19
     listed above, which include, but are not limited to, the following: interviews, officer
20
     statements, whether written or recorded, legend with diagram, photographs which coincide
21
     with compelled Officer statements intended to reflect the Officer’s stated or perception of
22
     events; investigative narratives, addenda, and videos of the underlying incident (including
23
     information implicating privacy rights of third parties), information otherwise generally
24
     unavailable to the public, or which may be privileged or otherwise protected from
25
     disclosure under state or federal statutes, court rules, case decisions, or common law.
26
     Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
27
28                             STIPULATED PROTECTIVE ORDER
                                RE CONFIDENTIAL DOCUMENTS
                                                    2
 1 disputes over confidentiality of discovery materials, to adequately protect information the
 2 parties are entitled to keep confidential, to ensure that the parties are permitted reasonable
 3 necessary uses of such material in preparation for and in the conduct of trial, to address
 4 their handling at the end of the litigation, and serve the ends of justice, a protective order
 5 for such information is justified in this matter. It is the intent of the parties that information
 6 will not be designated as confidential for tactical reasons and that nothing be so designated
 7 without a good faith belief that it has been maintained in a confidential, non-public manner,
 8 and there is good cause why it should not be part of the public record of this case.
 9
           2.     DEFINITIONS
10
           2.1    Action: this pending federal law suit.
11
           2.2    Challenging Party: a Party or Non-Party that challenges the
12
     designation of information or items under this Order.
13
           2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it
14
     is generated, stored or maintained) or tangible things that qualify for protection under
15 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
16       2.4 Counsel: Counsel of Record (as well as
17 their support staff).
18        2.5 Designating Party: a Party or Non-Party that designates information or
19 items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
20        2.6 Disclosure or Discovery Material: all items or information, regardless
21 of the medium or manner in which it is generated, stored, or maintained (including, among
22 other things, testimony, transcripts, and tangible things), that are produced or generated in
23 disclosures or responses to discovery in this matter.
24        2.7 Expert: a person with specialized knowledge or experience in a matter
25 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
26 expert witness or as a consultant in this Action.
27
28                           STIPULATED PROTECTIVE ORDER
                              RE CONFIDENTIAL DOCUMENTS
                                                    3
 1
           2.8
 2
           2.9    Non-Party: any natural person, partnership, corporation, association, or other
 3
     legal entity not named as a Party to this action.
 4
           2.10 Counsel of Record: attorneys who are not employees of a party to this Action
 5
     but are retained to represent or advise a party to this Action and have appeared in this Action
 6 on behalf of that party or are affiliated with a law firm which has appeared on behalf of that
 7 party, and includes support staff.
 8         2.11 Party: any party to this Action, including all of its officers, directors,
 9 employees, consultants, retained experts, and Outside Counsel of Record (and their support
10 staffs).
11         2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
12 Material in this Action.
13       2.13 Professional Vendors: persons or entities that provide litigation support
14 services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations,
15 and organizing, storing, or retrieving data in any form or medium) and their employees and
16 subcontractors.
17         2.14 Protected Material: any Disclosure or Discovery Material that is designated as
18 “CONFIDENTIAL.”
19     2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
20 a Producing Party.
21       3.    SCOPE
22         The protections conferred by this Stipulation and Order cover not only Protected
23 Material (as defined above), but also (1) any information copied or extracted from Protected
24 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3)
25 any testimony, conversations, or presentations by Parties or their Counsel that might reveal
26 Protected Material.
27
28                           STIPULATED PROTECTIVE ORDER
                              RE CONFIDENTIAL DOCUMENTS
                                                    4
 1
           Any use of Protected Material at trial shall be governed by the orders of the trial
 2
     judge. This Order does not govern the use of Protected Material at trial.
 3
           4.     DURATION
 4
            Even after final disposition of this litigation, the confidentiality obligations imposed
 5
     by this Order shall remain in effect until a Designating Party agrees otherwise in writing or
 6 a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
 7 dismissal of all claims and defenses in this Action, with or without prejudice; and (2) final
 8 judgment herein after the completion and exhaustion of all appeals, rehearings, remands,
 9 trials, or reviews of this Action, including the time limits for filing any motions or
10 applications for extension of time pursuant to applicable law.
11       5.     DESIGNATING PROTECTED MATERIAL
12         5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
13 Party or Non-Party that designates information or items for protection under this Order must
14 take care to limit any such designation to specific material that qualifies under the
15 appropriate standards. The Designating Party must designate for protection only those parts
16 of material, documents, items, or oral or written communications that qualify so that other
17 portions of the material, documents, items, or communications for which protection is not
18 warranted are not swept unjustifiably within the ambit of this Order.
19         Mass, indiscriminate, or routinized designations are prohibited. Designations that are
20 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
21 unnecessarily encumber the case development process or to impose unnecessary expenses
22 and burdens on other parties) may expose the Designating Party to sanctions.
23       If it comes to a Designating Party’s attention that information or items that it
24 designated for protection do not qualify for protection, that Designating Party must
25 promptly notify all other Parties that it is withdrawing the inapplicable designation.
26      5.2 Manner and Timing of Designations. Except as otherwise provided in
27 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
28                          STIPULATED PROTECTIVE ORDER
                             RE CONFIDENTIAL DOCUMENTS
                                                   5
 1
     or ordered, Disclosure or Discovery Material that qualifies for protection under this Order
 2
     must be clearly so designated before the material is disclosed or produced.
 3
           Designation in conformity with this Order requires:
 4
           (a)    for information in documentary form (e.g., paper or electronic documents, but
 5
     excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
 6 Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
 7 legend”), to each page that contains protected material. If only a portion or portions of the
 8 material on a page qualifies for protection, the Producing Party also must clearly identify
 9 the protected portion(s) (e.g., by making appropriate markings in the margins).
10         A Party or Non-Party that makes original documents available for inspection need
11 not designate them for protection until after the inspecting Party has indicated which
12 documents it would like copied and produced. During the inspection and before the
13 designation, all of the material made available for inspection shall be deemed
14 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
15 copied and produced, the Producing Party must determine which documents, or portions
16 thereof, qualify for protection under this Order. Then, before producing the specified
17 documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
18 that contains Protected Material. If only a portion or portions of the material on a page
19 qualifies for protection, the Producing Party also must clearly identify the protected
20 portion(s) (e.g., by making appropriate markings in the margins).
21         (b)    for testimony given in depositions that the Designating Party identify the
22 Disclosure or Discovery Material on the record, before the close of the deposition all
23 protected testimony.
24         (c)    for information produced in some form other than documentary and for any
25 other tangible items, that the Producing Party affix in a prominent place on the exterior of
26 the container or containers in which the information is stored the legend
27
28                            STIPULATED PROTECTIVE ORDER
                               RE CONFIDENTIAL DOCUMENTS
                                                    6
 1
     “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
 2
     the Producing Party, to the extent practicable, shall identify the protected portion(s).
 3
           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 4
     designate qualified information or items does not, standing alone, waive the Designating
 5
     Party’s right to secure protection under this Order for such material. Upon timely correction
 6 of a designation, the Receiving Party must make reasonable efforts to assure that the
 7 material is treated in accordance with the provisions of this Order.
 8         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
10 designation of confidentiality at any time that is consistent with the Court’s
11 Scheduling Order.
12         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
13 resolution process under Local Rule 37.1 et seq.
14        6.3 The burden of persuasion in any such challenge proceeding shall be on the
15 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
16 harass or impose unnecessary expenses and burdens on other parties) may expose the
17 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn the
18 confidentiality designation, all parties shall continue to afford the material in question the
19 level of protection to which it is entitled under the Producing Party’s designation until the
20 Court rules on the challenge.
21       7.     ACCESS TO AND USE OF PROTECTED MATERIAL
22         7.1    Basic Principles. A Receiving Party may use Protected Material that is
23 disclosed or produced by another Party or by a Non-Party in connection with this Action
24 only for prosecuting, defending, or attempting to settle this Action. Such Protected Material
25 may be disclosed only to the categories of persons and under the conditions described in
26 this Order. When the Action has been terminated, a Receiving Party must comply with the
27 provisions of section 13 below (FINAL DISPOSITION).
28                         STIPULATED PROTECTIVE ORDER
                            RE CONFIDENTIAL DOCUMENTS
                                                    7
 1
           Protected Material must be stored and maintained by a Receiving Party at a location
 2
     and in a secure manner that ensures that access is limited to the persons authorized under
 3
     this Order.
 4
           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 5
     ordered by the court or permitted in writing by the Designating Party, a Receiving Party
 6 may disclose any information or item designated “CONFIDENTIAL” only to:
 7      (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 8 employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose
 9 the information for this Action;
10        (b) the officers, directors, and employees (including House Counsel) of the
11 Receiving Party to whom disclosure is reasonably necessary for this Action;
12         (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure
13 is reasonably necessary for this Action and who have signed the “Acknowledgment and
14 Agreement to Be Bound” (Exhibit A);
15         (d)     the court and its personnel;
16         (e)     court reporters and their staff;
17         (f)     professional jury or trial consultants, mock jurors, and Professional Vendors
18 to whom disclosure is reasonably necessary for this Action and who have signed the
19 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20         (g)     the author or recipient of a document containing the information or a custodian
21 or other person who otherwise possessed or knew the information;
22        (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
23 to whom disclosure is reasonably necessary provided: (1) the deposing party requests that
24 the witness sign the form attached as Exhibit A hereto; and (2) they will not be permitted to
25 keep any confidential information unless they sign the “Acknowledgment and Agreement
26 to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by
27 the court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
28                         STIPULATED PROTECTIVE ORDER
                            RE CONFIDENTIAL DOCUMENTS
                                                      8
 1
     Protected Material may be separately bound by the court reporter and may not be disclosed
 2
     to anyone except as permitted under this Stipulated Protective Order; and
 3
           (i)    any mediator or settlement officer, and their supporting personnel, mutually
 4
     agreed upon by any of the parties engaged in settlement discussions.
 5
           8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 6 IN OTHER LITIGATION
 7      If a Party is served with a subpoena or a court order issued in other litigation that
 8 compels disclosure of any information or items designated in this Action as
 9 “CONFIDENTIAL,” that Party must:
10       (a) promptly notify in writing the Designating Party. Such notification shall
11 include a copy of the subpoena or court order;
12         (b)    promptly notify in writing the party who caused the subpoena or order to issue
13 in the other litigation that some or all of the material covered by the subpoena or order is
14 subject to this Protective Order. Such notification shall include a copy of this Stipulated
15 Protective Order; and
16       (c) cooperate with respect to all reasonable procedures sought to be pursued by
17 the Designating Party whose Protected Material may be affected.
18         If the Designating Party timely seeks a protective order, the Party served with the
19 subpoena or court order shall not produce any information designated in this action as
20 “CONFIDENTIAL” before a determination by the court from which the subpoena or order
21 issued, unless the Party has obtained the Designating Party’s permission. The Designating
22 Party shall bear the burden and expense of seeking protection in that court of its confidential
23 material and nothing in these provisions should be construed as authorizing or encouraging
24 a Receiving Party in this Action to disobey a lawful directive from another court.
25 ///
26
27
28                           STIPULATED PROTECTIVE ORDER
                              RE CONFIDENTIAL DOCUMENTS
                                                  9
 1
           9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 2
     IN THIS LITIGATION
 3
           (a)    The terms of this Order are applicable to information produced by a Non-Party
 4
     in this Action and designated as “CONFIDENTIAL.” Such information produced by Non-
 5
     Parties in connection with this litigation is protected by the remedies and relief provided by
 6 this Order. Nothing in these provisions should be construed as prohibiting a Non-Party from
 7 seeking additional protections.
 8         (b)    In the event that a Party is required, by a valid discovery request, to produce a
 9 Non-Party’s confidential information in its possession, and the Party is subject to an
10 agreement with the Non-Party not to produce the Non-Party’s confidential information, then
11 the Party shall:
12       (1) promptly notify in writing the Requesting Party and the Non-Party that some
13 or all of the information requested is subject to a confidentiality agreement with a Non-
14 Party;
15         (2)    promptly provide the Non-Party with a copy of the Stipulated Protective Order
16 in this Action, the relevant discovery request(s), and a reasonably specific description of the
17 information requested; and
18         (3)    make the information requested available for inspection by the Non-Party, if
19 requested.
20       (c)      If the Non-Party fails to seek a protective order from this court within 14 days
21 of receiving the notice and accompanying information, the Receiving Party may produce
22 the Non-Party’s confidential information responsive to the discovery request. If the Non-
23 Party timely seeks a protective order, the Receiving Party shall not produce any information
24 in its possession or control that is subject to the confidentiality agreement with the Non-
25 Party before a determination by the court. Absent a court order to the contrary, the Non-
26 Party shall bear the burden and expense of seeking protection in this court of its Protected
27 Material.
28                           STIPULATED PROTECTIVE ORDER
                              RE CONFIDENTIAL DOCUMENTS
                                                   10
 1
           10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2
           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3
     Protected Material to any person or in any circumstance not authorized under this Stipulated
 4
     Protective Order, the Receiving Party must immediately (a) notify in writing the
 5
     Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
 6 unauthorized copies of the Protected Material, (c) inform the person or persons to whom
 7 unauthorized disclosures were made of all the terms of this Order, and (d) request such
 8 person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
 9 attached hereto as Exhibit A.
10       11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11 PROTECTED MATERIAL
12         When a Producing Party gives notice to Receiving Parties that certain inadvertently
13 produced material is subject to a claim of privilege or other protection, the obligations of
14 the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
15 This provision is not intended to modify whatever procedure may be established in an e-
16 discovery order that provides for production without prior privilege review. Pursuant to
17 Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
18 effect of disclosure of a communication or information covered by the attorney-client
19 privilege or work product protection, the parties may incorporate their agreement in the
20 stipulated protective order submitted to the court.
21         12.    MISCELLANEOUS
22         12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
23 to seek its modification by the Court in the future.
24        12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
25 Order no Party waives any right it otherwise would have to object to disclosing or producing
26 any information or item on any ground not addressed in this Stipulated Protective Order.
27
28                           STIPULATED PROTECTIVE ORDER
                              RE CONFIDENTIAL DOCUMENTS
                                                  11
 1
     Similarly, no Party waives any right to object on any ground to use in evidence of any of
 2
     the material covered by this Protective Order.
 3
           12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
 4
     Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
 5
     under seal pursuant to a court order authorizing the sealing of the specific Protected Material
 6 at issue. If a Party's request to file Protected Material under seal is denied by the court, then
 7 the Receiving Party may file the information in the public record unless otherwise instructed
 8 by the court.
 9       13. FINAL DISPOSITION
10         After the final disposition of this Action, as defined in paragraph 4, which also
11 includes any appeal pertaining thereto, including but not limited to any event wherein the
12 case is ever remanded to State Court or dismissed and refiled in State Court, within 60 days
13 of a written request by the Designating Party, each Receiving Party must return all Protected
14 Material to the Producing Party or destroy such material. As used in this subdivision, “all
15 Protected Material” includes all copies, abstracts, compilations, summaries, and any other
16 format reproducing or capturing any of the Protected Material. Whether the Protected
17 Material is returned or destroyed, the Receiving Party must submit a written certification to
18 the Producing Party (and, if not the same person or entity, to the Designating Party) by the
19 60 day deadline that (1) identifies (by category, where appropriate) all the Protected
20 Material that was returned or destroyed and (2)affirms that the Receiving Party has not
21 retained any copies, abstracts, compilations, summaries or any other format reproducing or
22 capturing any of the Protected Material. Notwithstanding this provision, Counsel are
23 entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and
24 hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
25 reports, attorney work product, and consultant and expert work product, even if such
26 materials contain Protected Material. Any such archival copies that contain or constitute
27
28                           STIPULATED PROTECTIVE ORDER
                              RE CONFIDENTIAL DOCUMENTS
                                                   12
         15



                    /s/ Lynn L. Carpenter




November 26, 2019
 1                               EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3 I, _____________________________ [print or type full name], of
 4 _________________ [print or type full address], declare under penalty of perjury that I
 5 have read in its entirety and understand the Stipulated Protective Order that was issued by
   the United States District Court for the Central District of California on [date] in the case
 6
   of ___________ [insert formal name of the case and the number and initials assigned
 7 to it by the court]. I agree to comply with and to be bound by all the terms of this Stipulated
 8 Protective Order and I understand and acknowledge that failure to so comply could expose
   me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
 9
   not disclose in any manner any information or item that is subject to this Stipulated
10 Protective Order to any person or entity except in strict compliance with the provisions of
11 this Order.
   I further agree to submit to the jurisdiction of the United States District Court for the
12
   Central District of California for the purpose of enforcing the terms of this Stipulated
13 Protective Order, even if such enforcement proceedings occur after termination of this
14 action. I hereby appoint __________________________ [print or type full name] of
15 _______________________________________ [print or type full address and telephone
   number] as my California agent for service of process in connection with this action or any
16
   proceedings related to enforcement of this Stipulated Protective Order.
17
18 Date: ______________________________________
   City and State where sworn and signed: _________________________________
19
   Printed name: _______________________________
20 Signature: __________________________________
21
22
23
24
25
26
27
28                           STIPULATED PROTECTIVE ORDER
                              RE CONFIDENTIAL DOCUMENTS
                                                  14
